Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2022

                                       No. 04-22-00421-CR

                                          Aaron POUCH,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19622-1
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

        On July 12, 2022, Appellant filed notices of appeal with this court. On August 29, 2022,
court reporter Paula Beaver filed notices of late reporter’s records. The notices state Appellant
has not provided the court reporter with written requests to prepare the reporter’s records, see
TEX. R. APP. P. 34.6(b).
        Therefore, we order Appellant to provide written proof to this court within ten days of
the date of this order that (1) Appellant has delivered written requests to prepare the reporter’s
records to court reporter Paula Beaver that designates the exhibits to be included, see id. R.
34.6(b), and (2) either the reporter’s fees have been paid or arrangements have been made to pay
the reporter’s fees, or Appellant is entitled to appeal without paying the reporter’s fees, see id. R.
20.2.
        If Appellant fails to respond within the time provided, Appellant’s briefs will be due
within thirty days of the date of this order, and the court will only consider those issues or
points raised in Appellant’s briefs that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court